DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 21-28 and 35-40 (as renumbered) in the reply filed on 7/26/2022 is acknowledged.  Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
It is noted that Applicant presents the same claim twice:  there are two claims numbered “35”—one amended and one cancelled.   For compact prosecution purposes, the Examiner assumes the cancelled claim 35 is in error and will examine the first claim 35.  

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. 
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
The above holds true only for subject matter supported by way of some other portion of the disclosure [information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06)]; no new matter may be entered.  
Correction of the following is required for the newly added terms of new claim 35: 

    PNG
    media_image1.png
    235
    673
    media_image1.png
    Greyscale

The features appear to be supported by Fig. 1A, wherein the written description should be amended to make reference to Fig. 1A and include the newly added claim terms that appear supported by Fig. 1A.
Appropriate correction is required.  

Claim Objections
4.	Claim 37 is objected to because of the following informalities:
  The claim fails to utilize proper subject-verb agreement (i.e., “the battery system comprise” should be amended to “the battery system comprises”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 23, 24, 37, and thus dependent claim 38, and claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The following claims fail to meet the written description requirement given the language does not exist in the written specification (antecedent basis within the written specification required for any claimed features- MPEP 608.01(o)); does not appear in the drawings [the drawings must show each feature claimed including an appropriate reference numeral designating the part(s) to which the term applies- MPEP 608.01(o) and 37 CFR 1.83(a)], and no comments are made by Applicant as to how the newly added features are supported:


    PNG
    media_image2.png
    88
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    68
    613
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    190
    642
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    99
    628
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    99
    645
    media_image6.png
    Greyscale

As previously detailed in the Restriction Requirement mailed 5/20/2022, all the claims under examination are entirely new and do not match any of the subject matter set forth in the original claim set.  Per MPEP 714.02 and 2163.06, "Applicant should ... specifically point out the support for any amendments made to the disclosure.”  See also MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.  Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.").  
Of note is that the instant application claims priority to a provisional application.  If Applicant contends that the provisional application supports the claimed features, then the comments should make reference to paragraph (or page/line) numbers of the provisional versus the non-provisional such that a proper effective filing date may be accorded to the claims for examination purposes.
Appropriate correction is required.

7.	Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional feature/result claimed of:
“wherein each battery cell of the battery blocks is in physical contact with the central cooling plate so that the battery cells are cooled without affecting their ability to vent.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor (emphasis mine). 

While not means-plus-function limitations, the claims depend on a recited property/result and thus a fact situation comparable to Hyatt is present given the claim covers every conceivable structural configuration for achieving the stated property while the specification discloses only those known to the inventor.  MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.

Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming of all battery cell and central cooling plate configurations that achieve the feature of “so that the battery cells are cooled without affecting their ability to vent.”  
See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all battery cell and central cooling plate configurations that achieve the result claimed and having any structure given no structure is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite, ““wherein each battery cell of the battery blocks is in physical contact with the central cooling plate so that the battery cells are cooled without affecting their ability to vent” which is simply a result obtained without any defining structural entities.  This is an all-encompassing claim that covers any and all configurations that achieve the result claimed.   For example, it is not clear due to the breadth of the claims what is required in terms of structure that achieves the feature as claimed (if any).  As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the nature of the invention involves assembling of a large number of components to achieve a given result, wherein the state of the prior art does not hae a look up table or guide in terms of known means by which the result is achieved.  Mechanical and electrical assemblage of these components to achieve an operational battery that achieves the given result would be an unpredictable endeavor, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches a single structural configuration that achieves the property/result obtained, and does not provide any further guidance on obtaining other structural configurations that achieve the result claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of mechanical coupling options that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.


8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 24, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 24 recites that the battery blocks of the battery system are connectable to one another.  Claim 38 recites that the battery modules of the battery system are connectable to one another.  The claims are indefinite as it is not clear what is meant by “connectable” (i.e., physically connectable, electrically connectable, thermally connectable?).  The language has no antecedent basis in the written description such that the meaning thereof can be extrapolated.
B)	Claim 39 recites “the central cooling plate” in lines 2-3.  There is insufficient antecedent basis for this feature.
C)	Claim 39 recites functional language in terms of a result obtained without any corresponding structure that achieves the result rendering the claim indefinite:  “wherein each battery cell of the battery blocks is in physical contact with the central cooling plate so that the battery cells are cooled without affecting their ability to vent.”  This is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
	As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  For example, is there some kind of orientation required of the each battery cell to obtain the result obtained?  Is there some kind of structure of the cooling plate required to achieve the feature (i.e, through-holes?).  A person of ordinary skill in the art would know from the claim terms what is required to meet the result obtained such that the claim is considered indefinite.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero et al. (US 2012/0165643) in view of Sora (US 2015/0372260).
Regarding claim 21, Cicero teaches a battery pack (“a battery system”) intended for use with an electric vehicle (P4, 52) comprising: 
a lower frame member 300 that achieves an integral cooling system via the coolant channels formed therein (Fig. 5-6) (i.e., “a cooling plate”); 
the battery system comprising a plurality of battery blocks (Fig. 8 illustrates one block in detail; Fig. 7 illustrates a combination of two blocks), wherein a first battery block (i.e., upper one in Fig. 7) of the plurality of battery blocks is connected to a first side of the cooling plate 300, and wherein a second battery block (i.e., lower one in Fig. 7) of the plurality of battery blocks is connected to a second side of the cooling plate opposite the first side (note that P47 teaches the frame members 202/320 are joined with the lower frame member 300 via welding, adhesive, or other suitable joining technique).  Figs. 6-8 are reproduced below.  


    PNG
    media_image7.png
    474
    434
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    564
    455
    media_image8.png
    Greyscale

Fig. 6
  

    PNG
    media_image9.png
    401
    466
    media_image9.png
    Greyscale

Cicero does not explicitly teach that the plurality of battery blocks (Fig. 8 illustrates one block in detail; Fig. 7 illustrates a combination of two blocks) are electrically connected to one another; however, such a technique is routine in the art and would be immediately recognized by one having ordinary skill in the art as an option to increase the overall voltage/current/capacity output depending on whether a series and/or parallel connection is made.  Sora teaches such a technique is known and that by connecting multiple modules in series or in parallel, a battery pack is formed which corresponds to a desired current, voltage, or capacity (P3).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to electrically connect the plurality of battery blocks of Cicero to one another either by series, parallel, or a combination of both in order to achieve a desired current, voltage, or capacity as taught by Sora and also immediately understood by one skilled in the art.  
Cicero does not explicitly teach a construct of an electric vehicle comprising the battery pack detailed therein; however, Cicero teaches the intended final use of the battery pack is to power an electric vehicle (P4) and that it includes an anchoring device 324 to anchor to a frame (e.g., chassis) of a vehicle (P52).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack within the construct of an electric vehicle given that is Cicero’s intended use thereof (P4, 52).  
Regarding claim 22, Cicero teaches wherein the cooling plate 300 is a cold plate with a liquid coolant circulated therethrough (P43).  
Regarding claim 23, Cicero teaches wherein the cooling plate 300 comprises an upper flange and a central beam comprising one or more openings (see Fig. 5). 
Regarding claim 24, Cicero teaches wherein the battery blocks of the battery system are connectable to one another (P47; alternatively, electrically connectable to one another given the terminal construct taught at Fig. 12).
Regarding claim 25, Cicero teaches wherein each of the battery blocks comprise a plurality of battery cells 400 (Fig. 8).  
Regarding claim 26, Cicero teaches wherein each of the battery blocks are positioned in thermal contact with a surface of the cooling plate 300 (Fig. 7; entire disclosure).  
Regarding claim 27, Cicero teaches 2Application No.: 17/015,647Attorney Docket No.: 00041-9006-01000wherein each of the battery blocks are connected to the cooling plate 300 using fasteners and/or adhesive (P47).

12.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cicero et al. (US 2012/0165643) in view of Sora (US 2015/0372260) as applied to at least claim 21 above, and further in view of Kawaguchi et al. (US 2019/0237724).
Regarding claim 28, Cicero fails to disclose the battery system is positioned under a floor of the electric vehicle; however, Kawaguchi teaches analogous art of a battery module in-vehicle installation structure and that it is preferable to provide the battery module under a floor of the vehicle to improve the battery module protecting effect as well as to effectively save space (P14, 24).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to position the battery system of Cicero, intended to power an electric vehicle and be anchored thereon (P52), such that it is positioned under a floor of the electric vehicle given Kawaguchi teaches such a technique is known in the art and provides the advantages of improving the battery module protecting effect as well as effectively saves space (P14, 24).
13.	Claims 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero et al. (US 2012/0165643) in view of Sora (US 2015/0372260) and Stephens et al. (US 2020/0398652).
Regarding claim 35, Cicero teaches a battery pack (“a battery system”) intended for use with an electric vehicle (P4, 52) comprising: 
a lower frame member 300 that achieves an integral cooling system via the coolant channels formed therein (Fig. 5-6) (i.e., “a cooling plate”); 
the battery system comprising a plurality of battery blocks (Fig. 8 illustrates one block in detail; Fig. 7 illustrates a combination of two blocks), wherein a first battery block (i.e., upper one in Fig. 7) of the plurality of battery blocks is connected to a first side of the cooling plate 300, and wherein a second battery block (i.e., lower one in Fig. 7) of the plurality of battery blocks is connected to a second side of the cooling plate opposite the first side (note that P47 teaches the frame members 202/320 are joined with the lower frame member 300 via welding, adhesive, or other suitable joining technique).  Figs. 6-8 are reproduced below.  


    PNG
    media_image7.png
    474
    434
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    564
    455
    media_image8.png
    Greyscale

Fig. 6
  

    PNG
    media_image9.png
    401
    466
    media_image9.png
    Greyscale


Cicero does not explicitly teach that the plurality of battery blocks (Fig. 8 illustrates one block in detail; Fig. 7 illustrates a combination of two blocks) are electrically connected to one another; however, such a technique is routine in the art and would be immediately recognized by one having ordinary skill in the art as an option to increase the overall voltage/current/capacity output depending on whether a series and/or parallel connection is made.  Sora teaches such a technique is known and that by connecting multiple modules in series or in parallel, a battery pack is formed which corresponds to a desired current, voltage, or capacity (P3).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to electrically connect the plurality of battery blocks of Cicero to one another either by series, parallel, or a combination of both in order to achieve a desired current, voltage, or capacity as taught by Sora and also immediately understood by one skilled in the art.  
Cicero does not explicitly teach a construct of an electric vehicle comprising the battery pack detailed therein; however, Cicero teaches the intended final use of the battery pack is to power an electric vehicle (P4) and that it includes an anchoring device 324 to anchor to a frame (e.g., chassis) of a vehicle (P52).  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack within the construct of an electric vehicle given that is Cicero’s intended use thereof (P4, 52).  
	Cicero fails to explicitly teach the electric vehicle comprises a vehicle frame with a floor, the battery system coupled to the floor between a front axle and a rear axle of the electric vehicle.  Stephens teaches analogous art of a cooling system integrated with vehicle battery tray, and teaches an analogous construct of in which the battery tray 10 includes 
cross member portions 48''' including coolant channels 23''' (i.e., “a cooling plate”) located between adjacent battery modules 14 (Fig. 3A, 6, 6A).  Stephens teaches the following:	
[0003] Electric and hybrid electric vehicles are typically designed to locate and package battery modules on the vehicle in a manner that protects the batteries from damage when driving in various climates and environments, and also that protects the batteries from different types of impacts. It is also fairly common for vehicle frames to locate batteries in a portion of the frame or sub-structure of the vehicle, such as between the axles and near the floor of the vehicle, which can distribute the weight of the batteries across the vehicle frame and establish a low center of gravity for the vehicle.

Stephens further provides the following illustration of an electric vehicle 12 including said battery tray 10:

    PNG
    media_image10.png
    276
    521
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to position the battery system of Cicero, intended for use within an electric vehicle (P4, 52), such that it is coupled to the floor between the axles (“a front axle and a rear axle” -see Fig. 1 above) given Stephens teaches such a technique is fairly common in order to provide the benefits of distributing the weight of the batteries across the vehicle frame, establishing a low center of gravity for the vehicle, and protecting the batteries from damage (P3).
Regarding claim 36, Cicero teaches wherein the cooling plate 300 is configured to have liquid coolant circulated therethrough (P43).
Regarding claim 40, Cicero teaches wherein the cooling plate 300 comprises an upper flange and a central beam comprising one or more openings (see Fig. 5).  

14.	Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rüter et al. (US 2014/0322582).
Regarding claim 21, Rüter teaches a battery system intended for use within an electric vehicle (P3, 49, 91) comprising: 
a cooling plate 30 (P45, 54; Figs. 1 & 5); 
a battery system comprising a plurality of battery blocks 60 electrically connected to one another (P50), wherein a first battery block 60 of the plurality of battery blocks is connected to a first side of the cooling plate 30 (i.e., a top side as shown in Fig. 1; P54), and wherein a second battery block 60 of the plurality of battery blocks is connected to a second side of the cooling plate 30 opposite the first side (entire disclose relied upon).
Rüter does not explicitly teach a construct of an electric vehicle comprising the battery system detailed therein; however, Rüter teaches the intended final use of the battery pack is to power an electric vehicle and be mounted therein (P3, 49, 91).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack within the construct of an electric vehicle given that is Rüters’ intended use thereof (P3, 49, 91).  
Regarding claim 22, Rüter teaches wherein the cooling plate 30 is a cold plate with a liquid coolant circulated therethrough (P54; Fig. 3; note that glycol is a liquid).
Regarding claim 23, Rüter teaches wherein the cooling plate 30 comprises a cover 32 (“an upper flange”) and a central beam comprising one or more openings 35 as illustrated (Fig. 5).
Regarding claim 24, Rüter teacheswherein the battery blocks 60 of the battery system are connectable to one another (both electrically and physically: P50, 58, 90, 105, 112).
Regarding claim 25, Rüter teaches wherein each of the battery blocks 60 comprise a plurality of battery cells 70 (P50, 105; Fig. 9A). 
Regarding claim 26, Rüter teaches wherein each of the battery blocks 60 are positioned in thermal contact with a surface of the cooling plate 30 (Fig. 7b).  
Regarding claim 27, Rüter teaches wherein each of the battery blocks 60 are connected to the cooling plate using fasteners and/or adhesive (P54).  

15.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rüter et al. (US 2014/0322582) as applied to at least claim 21, and further in view of Kawaguchi et al. (US 2019/0237724).
Regarding claim 28, Rüter fails to teach teaches wherein the battery system is positioned under a floor of the electric vehicle as claimed; however, Kawaguchi teaches analogous art of a battery module in-vehicle installation structure and that it is preferable to provide the battery module under a floor of the vehicle to improve the battery module protecting effect as well as effectively save space (P14, 24).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to position the battery system of Rüter, intended to power an electric vehicle and be mounted thereon (P3, 49, 91), such that it is positioned under a floor of the electric vehicle given Kawaguchi teaches such a technique is known in the art and provides the advantages of improving the battery module protecting effect as well as effectively save space (P14, 24).

16.	Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rüter et al. (US 2014/0322582) in view Stephens et al. (US 2020/0398652).
Regarding claim 35, Rüter teaches a battery system intended for use within an electric vehicle (P3, 49, 91) comprising: 
a cooling plate 30 (P45, 54; Figs. 1 & 5); 
a battery system comprising a plurality of battery blocks 60 electrically connected to one another (P50), wherein a first battery block 60 of the plurality of battery blocks is connected to a first side of the cooling plate 30 (i.e., a top side as shown in Fig. 1; P54), and wherein a second battery block 60 of the plurality of battery blocks is connected to a second side of the cooling plate 30 opposite the first side (entire disclose relied upon).
Rüter does not explicitly teach a construct of an electric vehicle comprising the battery system detailed therein; however, Rüter teaches the intended final use of the battery pack is to power an electric vehicle and be mounted therein (P3, 49, 91).  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack within the construct of an electric vehicle given that is Rüter’s intended use thereof (P3, 49, 91).  
	Rüter fails to explicitly teach the electric vehicle comprises a vehicle frame with a floor, the battery system coupled to the floor between a front axle and a rear axle of the electric vehicle.  Stephens teaches analogous art of a cooling system integrated with vehicle battery tray, and teaches an analogous construct of in which the battery tray 10 includes 
cross member portions 48''' including coolant channels 23''' (i.e., “a cooling plate”) located between adjacent battery modules 14 (Fig. 3A, 6, 6A).  Stephens teaches the following:	
[0003] Electric and hybrid electric vehicles are typically designed to locate and package battery modules on the vehicle in a manner that protects the batteries from damage when driving in various climates and environments, and also that protects the batteries from different types of impacts. It is also fairly common for vehicle frames to locate batteries in a portion of the frame or sub-structure of the vehicle, such as between the axles and near the floor of the vehicle, which can distribute the weight of the batteries across the vehicle frame and establish a low center of gravity for the vehicle.

Stephens further provides the following illustration of an electric vehicle 12 including said battery tray 10:

    PNG
    media_image10.png
    276
    521
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to position the battery system of Rüter, intended for use within an electric vehicle (P3, 49, 91), such that it is coupled to the floor between the axles (“a front axle and a rear axle” -see Fig. 1 above) given Stephens teaches such a technique is fairly common in order to provide the benefits of distributing the weight of the batteries across the vehicle frame, establishing a low center of gravity for the vehicle, and protecting the batteries from damage (P3).
Regarding claim 36, Rüter teaches wherein the cooling plate 30 is configured to have liquid coolant circulated therethrough (P54; Fig. 3; note that glycol is a liquid).
Regarding claim 37, Rüter teaches wherein the battery system comprise a plurality of battery modules 60 electrically connected to each other, each battery module comprising a cover [housing 61 (Fig. 2) or end plate 40 (Fig. 1)] enclosing at least two of the plurality of battery blocks.  
Regarding claim 38, Rüter teaches wherein the battery modules 60 of the battery system are connectable to one another (via cooling plate 30 or via terminal 100 (Fig. 4, P59).
Regarding claim 39, Rüter teaches wherein each battery cell 70 of the battery blocks 60 is in physical contact with the [
Regarding claim 40, Rüter teaches wherein the cooling plate 30 comprises a cover 32 (“an upper flange”) and a central beam comprising one or more openings 35 as illustrated (Fig. 5).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Stephens et al. (US 2018/0337378) and Wynn et al. (US 2020/0153057).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729